The defendant’s petition for certification for appeal from the Appellate Court, 25 Conn. App. 503, is granted, limited to the following issues:
“1. Do Practice Book §§ 748 through 755 require a municipality to preserve and produce 911 tapes?
“2. Did the Appellate Court properly establish a one year retention period for such tapes?
“3. Did the Appellate Court apply the proper harmless error standard to the destruction of the 911 tape in this case?
“4. What was the effect of the defendant’s failure promptly to seek preservation of the 911 tape in this case?”